UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 26, 2013 GOLDEN PHOENIX MINERALS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-22905 (Commission File Number) 41-1878178 (IRS Employer Identification No.) 125 East Main Street, Suite 602 American Fork, Utah 84003 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code:(702) 589-7475 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On August 26, 2013, Hans J. Rasmussen resigned as a member of the Board of Directors (the “Board”) of Golden Phoenix Minerals, Inc., such resignation to be effective September 1, 2013.Mr. Rasmussen was currently serving as a member of the Board’s Audit Committee. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GOLDEN PHOENIX MINERALS, INC. Date:August 30, 2013 By:/s/ Dennis P. Gauger Name:Dennis P. Gauger Title:Chief Financial Officer and Corporate Secretary
